Fitzsimons, J.
The plaintiff herein certainly was entitled to judgment herein for the April, 1892, rent, amounting to seventy-five dollars, because of defendant’s answer; as to the rent for the month of March, he is also entitled to it, for it appears that in Uovember, 1891, he received rent for that month from defendant, and that defendant remained in possession of the store with the landlord’s consent until May 1, 1893.
This agreement created between the plaintiff and defendant the relation of landlord and tenant, and made defendant liable to plaintiff for the reasonable value of the premises occupied by him, which the testimony shows is seventy-five dollars for the April month.
Judgment is, therefore, affirmed, with costs.
Ehrlich, Ch. J., and Yan Wtok, J., concur.
Judgment affirmed, with costs.